Citation Nr: 1446363	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-21 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a higher initial rating in excess of 30 percent for the service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1965 to January 1968.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that granted service connection for PTSD and assigned a 30 percent disability rating, effective July 29, 2010.

In August 2014, the Veteran cancelled his request for a hearing before the Board. The hearing request is therefore withdrawn and appellate review may proceed.  
38 C.F.R. § 20.702(e) (2013). 

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record shows that in the May 2014 statement in support of appeal, the Veteran's representative argued that the Veteran should be afforded another VA psychiatric examination because the Veteran has been unable to work since 2007 due to his PTSD and the February 2011 examination was inadequate because the examining psychologist was not provided with the Veteran's records for review.  Additionally, the Veteran raised concerns about the adequacy of the examination in his July 2011 Notice of Disagreement. 

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  In this case, the most recent examination was in February 2011, more than three years ago.  Thus, a new examination is needed to determine the current severity of the service-connected PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997) (vacating and remanding a decision where the Board denied a veteran's claim based on an examination conducted two years before); Caffrey v. Brown, 6 Vet. App. 377 (1994) (vacating and remanding a decision where the Board denied a veteran's claim for an increased rating and an earlier effective date for schizophrenia without conducting a contemporaneous examination of the Veteran); VAOPGCPREC 11-95 (1995). 

The RO should obtain any VA treatment records for treatment of PTSD, dated from March 2014 to present, that are not already associated with the claims file.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent VA treatment records showing treatment for PTSD from the VA Healthcare System dated from March 2014 to the present. 

2. After obtaining any records requested above, schedule the Veteran for a VA examination in order to determine the current severity of the service-connected PTSD.  The claims folder must be made available to the examiner for review in connection with the examination. 

The examiner should identify all current symptoms due to the PTSD that affect the Veteran's level of social and occupational adaptability.  The examiner should indicate whether the PTSD caused occupational and social impairment with reduced reliability and productivity; difficulty in establishing effective work and social relationships; occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood; or total occupational and social impairment.  The examiner should provide a Global Assessment of Functioning (GAF) score based on the service-connected PTSD for the time period of the appeal (from July 2010 to present).  Any opinions expressed by the examiner must be accompanied by a complete rationale.

After examining the Veteran and reviewing the relevant evidence in the claims file, the VA examiner should opine on the current severity of the Veteran's service-connected PTSD. 

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

3. After completing all indicated development, and any additional development deemed necessary, readjudicate the claim for increase in light of all the evidence of record. If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).





